Order, Supreme Court, Bronx County (Stanley Green, J.), entered April 23, 2013, which denied defendants’ motion to change venue from Bronx County to New York County, unanimously affirmed, without costs.
*625The motion court providently exercised its discretion in denying defendants’ motion to change venue as untimely. The record shows that defendants had the facts necessary to seek a change of venue several years in advance of the time their motion was made and that they did not provide a reasonable explanation for their delay in seeking the venue change (see e.g. Romero v St. Anthony Community Hosp., 96 AD3d 532 [1st Dept 2012]; Mena v Four Wheels Co., 272 AD2d 223 [1st Dept 2000]). Concur— Mazzarelli, J.E, Acosta, Renwick, Freedman and ManzanetDaniels, JJ.